Citation Nr: 0948352	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  04-43 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ramon E. Irigoyen, Agent


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active duty from July 1967 to March 1969 and 
from July 1977 to August 1988, and served in the United 
States Army Reserve until 2005.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

In March 2008, the Board remanded the Veteran's claim for 
service connection for PTSD to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for further 
evidentiary development.

The Veteran was scheduled for a Board hearing at the RO, in 
February 2009 but, in a January 2009 signed statement, 
withdrew his hearing request, and did not request that the 
hearing be rescheduled.  As such, the Board believes all due 
process requirements were met with regard to his hearing 
request.

As noted in the Introduction to the Board's 2008 remand, in 
an October 2004 written statement, the Veteran indicated that 
he did not know what his psychiatric disorder was called but 
that he had psychological disorders related to service.  The 
Board construed his statement as an informal claim for 
service connection for a psychiatric disorder other than PTSD 
and referred it to the RO for appropriate action.  The RO has 
not yet acted on this claim.  However, during the pendency of 
the Veteran's case, the United States Court of Appeals for 
Veterans Claims (Court) recently held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  As such, the Board has recharacterized the 
Veteran's claim on appeal to more accurately reflect the 
Court's holding in Clemons.  

The matter of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the AMC.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
current diagnosis of PTSD related to a period of active duty.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009). 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in June 2004, and another letter was 
sent to him in April 2008, that fully satisfy the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, the VCAA notification: (1) informed 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  The claim was readjudicated in an August 2009 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  Although it appears that additional 
service treatment records may be available, efforts to obtain 
these records are not necessary, as the medical evidence 
shows that the Veteran does not have a current diagnosis of 
PTSD.

The claimant was also afforded a VA examination in June 2009 
to assess whether he has PTSD that is related to service.  
38 C.F.R. § 3.159(c)(4).  This examination is adequate as the 
claim file was reviewed, the examiner reviewed the pertinent 
history, examined the Veteran, and provided a written opinion 
and rationale.  The records satisfy 38 C.F.R. § 3.326.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file that includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Competency and Credibility

The Veteran asserts that he has PTSD due to active service.  
He particularly points to March 1968 incidents in which a 
sergeant committed suicide in Pleiku, Vietnam, a truck he 
evidently escorted that was carrying a group of Vietnamese 
women was attacked and four were killed, and that he was 
attacked by enemy mortars and a solider named "Lou" was 
injured and later was awarded a Purple Heart.  In a July 2003 
written statement, he said he was hospitalized in March 1969, 
September 1979, and in December 2003.  In his December 2004 
substantive appeal, he described having hallucinations 
regarding events that transpired in Vietnam.

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  Thus, while the Veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  

The Court has specifically indicated that lay evidence may 
establish the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr; Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  A claimant generally is not competent 
to diagnose his mental condition; he is only competent to 
identify and explain the symptoms that he observes and 
experiences.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the Veteran asserts that he has PTSD related to 
stressful events during active service.

While the Veteran is competent to report his psychiatric 
symtoms, the medical opinion of the VA examiner who conducted 
an examination in June 2009 and provided a written opinion is 
more probative than the Veteran's complaints, as the VA 
examiner is a medical professional who reviewed the records, 
examined the Veteran, and provided a medical opinion with 
regard to a complex medical assessment.  See Jandreau; see 
also Woehlaert.  

Service Connection

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  Even if there is no 
record of psychosis in service, its incurrence in service 
will be presumed if the disease was manifest to a compensable 
degree within one year of separation from active duty. See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition, of the American 
Psychiatric Association (DSM-IV). See generally Cohen v. 
Brown; 38 C.F.R. § 4.125 (2009).

In an April 2009 response to the RO's inquiry, the United 
States Army and Joint Services Records Research Center 
(JSRRC) confirmed that, in March 1968, the Veteran's unit was 
exposed to rocket and mortar fire, and that a staff sergeant 
committed suicide in January 1969.  In the August 2009 
supplemental statement of the case (SSOC), the RO conceded 
the JSRRC's verification of the Veteran's in-service 
stressor.

Thus, the remaining question presented is whether a stressor 
such as reported by the Veteran is clinically considered to 
be of sufficient severity to warrant a valid diagnosis of 
PTSD, consistent with the diagnostic criteria in the DSM-IV.

Service treatment records for the Veteran's first period of 
service show that, in October 1967, he was evaluated by a 
psychiatrist in the mental hygiene clinic at the request of 
his commanding officer.  Findings included chronic and severe 
schizoid personality, manifested by an inability to 
concentrate, withdrawal from interpersonal relationships, and 
difficulty in controlling impulses.  The Veteran was referred 
to the drug clinic and his security clearance was unaffected.  

Further, a May 1968 psychiatric consultation record indicates 
that the Veteran was referred for evaluation because of 
feelings of nervousness, frustration, depression and concern 
regarding destructive and hostile impulses.  It was noted 
that he saw a psychiatrist at Fort Gordon because of these 
feelings.  Upon examination, the diagnosis was adult 
situational reaction for which periodic counseling and 
medication were prescribed. 

Post service, in July 1969, VA hospitalized the Veteran when 
he underwent a circumcision.

Service treatment records during the Veteran's Reserve 
service, from 1988 to 2004, indicate that, when examined for 
commission into the United States Army Reserve in January 
1988, a psychiatric abnormality was not noted.  One page from 
a medical history dated January 25, 1989, indicates that the 
Veteran said he was treated by a psychiatrist for depression 
in September 1978.

VA outpatient records, dated from 2002 to 2003, include 
diagnoses of depressive disorder, not otherwise specified 
(NOS), and major depressive disorder with psychotic features 
in May 2004.

According to an August 2004 VA psychiatric examination 
report, the examiner reviewed the Veteran's medical records 
and performed a clinical examination.  The pertinent 
diagnosis was depressive disorder, NOS.  

In a November 2004 signed statement, the Veteran said that 
his episodes of anxiety and panic attacks rendered him 
socially dysfunctional and he had combat-related 
hallucinations.

According to a Reserve service record dated in December 2004, 
the Veteran had depression and fatigue. 

An April 2005 Reserve record indicates that, due to fatigue, 
the Veteran was under consideration for medical 
disqualification from the United States Army, Regional 
Readiness Command.  A signed statement dated at that time 
indicates that he transferred to the Retired Reserve.

In June 2009, the Veteran underwent VA psychiatric 
examination.  According to the examination report, the 
examiner reviewed the Veteran's medical records and conducted 
a clinical examination.  He complained of sleep and 
concentration difficulty and markedly diminished interest or 
participation in significant activities.  It was noted that 
the Veteran was hospitalized for four days in 1969 after he 
returned from Vietnam and, in 1979, while on active duty, for 
treatment of "hallucinations, depression".  It was also 
noted that the Veteran had combat experience and reached the 
rank of Lieutenant Colonel.  

Further, the Veteran indicated that, in Pleiku, his unit was 
attacked and several soldiers were killed.  A sergeant whose 
name the Veteran did not recall was killed next to the 
Veteran while in a shift.  A convoy that took cleaning women 
to their homes was ambushed and the ladies were killed.  
After the Veteran's first tour of active duty, he obtained a 
college degree and, during his second tour, earned a masters 
degree.  He had a good family relationship with his wife and 
child with whom he lived.  




Upon clinical examination, the Axis I diagnosis was 
depressive disorder, NOS.  According to the VA examiner, the 
Veteran met the DSM IV stressor criteria for PTSD as well as 
the symtoms criteria for hyperarousal.  But, the VA examiner 
said that "[n]onetheless, he does not fulfill the symptom 
criteria for persistent re-experiencing the traumatic event, 
nor the symptom criteria for persistent...avoidance of the 
stimulus".  The VA examiner opined that the Veteran did not 
have PTSD and his neuropsychiatric condition was not caused 
by or a result of stressors reported by him and established 
as having occurred during his active service.  

According to the VA psychiatrist, the Veteran's medical 
records showed that there was no evidence of psychiatric 
complaints, findings, or treatment prior to service but there 
was evidence of a psychiatric complaint in service according 
to a January 25, 1989 note indicating that the Veteran 
received psychiatric case in Germany, but the note did not 
indicate if the Veteran was hospitalized as he indicated.  
The VA examiner also noted that the Veteran sought 
psychiatric care in 2001, nearly 20 years after receiving 
psychiatric care in Germany.  While the Veteran met the DSM 
IV stressor criteria for PTSD and the symptom criteria for 
hyperarousal, he did not fulfill the symptom criteria for 
persistent re-experiencing the traumatic event nor the 
symptom criteria for persistent avoidance of the stimulus.  
Finally, she noted that the Veteran was gainfully employed 
until 2005 when he retired due to chronic fatigue syndrome 
and fibromyalgia.

The Board attaches significant probative value to this 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included an access to the 
accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).  The 2009 VA examiner's opinion 
is entirely consistent with that rendered by the VA examiner 
in August 2004 who also diagnosed the Veteran with depressive 
disorder, NOS.

The most probative medical evidence of record, the 2009 VA 
examiner's opinion, establishes that the Veteran does not 
have a clinical diagnosis of PTSD.  



Furthermore, the Veteran has submitted no evidence to show 
that he currently has PTSD.  In short, no medical opinion or 
other medical evidence showing that the Veteran currently has 
PTSD has been presented.  Rabideau v. Derwinski, 2 Vet. App. 
at 143.  Thus, service connection is not warranted.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim of service connection for PTSD, and it must 
be denied.


ORDER

Service connection for PTSD is denied.


REMAND

The VA outpatient records include diagnoses of a depressive 
disorder, NOS (in 2002 and 2003), and recurrent major 
depressive disorder with  psychotic features (in May 2004). 

The June 2009 VA examination report reflects the Veteran's 
history of treatment for a neuropsychiatric disorder and an 
Axis I diagnosis of a depressive disorder, NOS. 



However, while the VA examiner opined that the Veteran's 
psychiatric disorder was not caused by or a result of 
stressors claimed by him and verified as occurring during his 
active service, she did not render an opinion on the etiology 
of the Veteran's diagnosed depressive disorder including 
whether the depressive disorder, NOS, is related to a period 
of active duty.  In light of the Court's holding in Clemons, 
the Board believes this must be done prior to appellate 
consideration of the remaining matter on appeal: entitlement 
to service connection for an acquired psychiatric disorder, 
other than PTSD. 

It also appears that service treatment records from the 
Veteran's second period of service, from 1977 to 1988, are 
not in the claims file.  He has variously indicated that he 
was treated for a psychiatric disorder in 1978 or 1979.  The 
January 1989 Reserve medical history record indicates that he 
reported treatment for depression in 1978 in Germany.  
Efforts must be made to obtain these records prior to 
consideration of the remaining claim before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and any other appropriate state and 
federal agency to obtain all service 
treatment records for the Veteran's second 
period of active duty, from July 1977 to 
August 1988, to specifically include 
mental hygiene clinic records for 
treatment of depression or another 
psychiatric disorder in Germany in 1978 or 
1979.  

2.  Thereafter, arrange for a medical 
opinion to be obtained from the 
psychiatrist who examined the Veteran in 
June 2009 or another psychiatrist if the 
June 2009 examiner is unavailable.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the opinion.  Based on a review of 
the claims folder 



and pertinent evidence obtained, the 
examiner must answer the following:

The examiner is requested to provide an 
opinion as to the diagnosis of any 
psychiatric disorder (other than PTSD) 
found to be present, i.e., depressive 
disorder, NOS, major depressive disorder 
with psychotic features, depression, etc.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current psychiatric disorder had its 
clinical onset during active service or is 
related to any in-service disease, event, 
or injury.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Finally, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder (other than PTSD).  
If the determination remains less than 
fully favorable to the Veteran, he and his 
agent should be furnished with a SSOC and 
allowed an appropriate period of time for 
response.  Then, if warranted, this case 
should be returned to the Board for the 
purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


